Citation Nr: 1717952	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The Board previously remanded the appeal in August 2014, May 2015, September 2015, and July 2016 for additional development.

The Veteran testified before the undersigned during a February 2015 video conference hearing.  A transcript is associated with the claims file.  

In a May 2015 decision, the Board denied entitlement to service connection for residuals of a traumatic brain injury.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion for Partial Remand and returned the issue to the Board.

In May 2017, VA received a substantive appeal for the issue of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder with bipolar disorder, depression, anxiety, and impulse control disorder.  This issue has not yet been certified to the Board and the matter will be addressed at a later date under a separate docket number.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no current evidence of a traumatic brain injury or residual symptoms of a traumatic brain injury.

2.  The Veteran's service-connected posttraumatic stress disorder with bipolar disorder, depression, anxiety, and impulse control disorder; right knee instability with chondromalacia; residuals of a left wrist fracture; left knee chondromalacia; a lumbosacral strain with degenerative spondylosis and lumbar scoliosis; right and left hip strains; bilateral pes cavus with pes planus; lower back piriformis and scalenus anticus syndrome; and left wrist scars have a combined rating of 90 percent.

3.  The Veteran's service connected disorders are of such nature and severity that they prevent him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSIONS OF LAW

1.  Residuals of a traumatic brain injury were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for an award of a total disability evaluation based on individual unemployability due to service connected disorders have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the November 2015 Joint Motion for Partial Remand, the Court found that the Board had failed to inform the Veteran that he could submit evidence of a current diagnosis of a traumatic brain injury at his February 2015 Board hearing.  In August 2016 correspondence the Veteran was duly informed that to substantiate his claim of entitlement to service connection for residuals of a traumatic brain injury, he must submit evidence of a current diagnosis.

Traumatic Brain Injury

The Veteran contends that in 2002, while serving aboard the USS Coronado, he was hit on the head by a 250-pound steel hatch, which caused a traumatic brain injury.  He asserts that he lost consciousness, but was not hospitalized.  He asserts that while he did not receive treatment for a head injury, the treatment he later received for his back and knees could have been related to that same incident.  He asserts that a VA doctor once told him that he has traumatic brain injury residuals which are related to his in-service injury.  The Veteran and his attorney have argued that the appellant has current symptoms due to a traumatic brain injury, including memory problems, eye pain and vision blurriness, hand tremors, and blackouts or "partial seizures."

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service treatment records, to include examination reports and reports of medical history, show no complaints of, treatment for, or diagnosis of a head injury or neurological abnormality.  It is noted that in August 2004, the Veteran was involved in a motor vehicle accident.  In a follow-up treatment note, the examiner indicated no evidence of a head injury or loss of consciousness.

A review of VA and private treatment records also show no evidence of residuals of a traumatic brain injury.  In August 2011, the Veteran requested and was recommended for a traumatic brain injury evaluation.  In September 2011, a VA examiner declined to conduct a traumatic brain injury evaluation.  In an addendum statement, the evaluating physician explained that after reviewing the Veteran's medical records, there were no complaints or symptoms in the prior three years that could be associated with residuals of a traumatic brain injury.  In November 2011, he was again denied a traumatic brain injury evaluation due to no evidence of seizures or symptoms of traumatic brain injury.  The examining nurse explained to the Veteran that he had not had any seizure symptoms and was not eligible for treatment for seizures or a service dog which could detect seizures.  The Veteran was found to be fully alert and oriented, with intact memory.  The nurse wrote that the Veteran "[w]ant[ed] to get money from VA or [by] suing others so he [could] get out ...and buy property in Arizona."  

The Veteran's VA treatment records also show that he has generally been found to be alert and oriented, with normal speech and adequate concentration, intact memory, and no focal deficits.  Although his past medical history notes a traumatic brain injury "when in the military," there is no indication that this is based on anything other than the Veteran's self-report.  In June 2012, he again reported a traumatic brain injury, but stated that the military refused to treat him for it, and that was why it was not in his record.  At a February 2014 psychotherapy session, the Veteran reported some hand tremors.  The examining psychiatrist stated that the likely cause of the Veteran's mild cognitive impairment was psychiatric, since his reported traumatic brain injuries were all mild and unlikely to cause permanent cognitive impairment.  She wrote that a bipolar disorder could be the largest contributor.  In June 2014, the Veteran reported a traumatic brain injury from multiple blast exposures and following a motor vehicle accident.  In October 2014, he reported that he was "sure he has had" a traumatic brain injury.  Notably, the evidence shows that at no time has the Veteran ever been diagnosed by a medical professional with a traumatic brain injury or chronic residuals thereof.

At a December 2011 VA examination, the examiner indicated the Veteran did not have any neurological disorder, to include a traumatic brain injury.  At a December 2011 VA psychiatric examination the examiner found no evidence of an Axis III diagnosis which impacted his psychiatric disorder, to include a traumatic brain injury.

At a June 2016 VA psychiatric examination, the examiner noted that Veteran's reported head injury in 2002, but found no documentation of a traumatic brain injury diagnosis in the service treatment records.  The examiner found no diagnosis of a traumatic brain injury.

A VA psychiatric examination was conducted in November 2016, and the Veteran was diagnosed with posttraumatic stress disorder, bipolar disorder, impulse control disorder, and personality disorder.  The examiner did not find that the Veteran had a current diagnosis of a traumatic brain injury.

The appellant has offered no medical evidence showing that he suffers from a traumatic brain injury, to include any residuals thereof.  

As there is no competent evidence of a current disability due to traumatic brain injury, the Board finds there is insufficient evidence to warrant a VA examination, and entitlement to service connection is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In considering the Veteran's own statements, while he is competent to testify about symptoms relating to his claimed disorder, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose a traumatic brain injury or any resulting residuals.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While he may be competent to report that he was hit on the head with a hatch in service, he is not competent to state that he incurred a traumatic brain injury at that time, and his assertions that he has current symptomatology which is indicative of a traumatic brain injury is not competent evidence.  Moreover, such lay assertions are outweighed by the numerous findings of competent medical professionals who have found that the Veteran does not, in fact, have any residuals of a traumatic brain injury.

The Board acknowledges the assertions of the Veteran that he believes he has had symptoms that are associated with a traumatic brain injury, including memory problems, eye pain, hand tremors, and seizures.  These assertions are found to be greatly outweighed by the medical evidence of record.  While the Veteran has reported hand tremors, his medical records show that the tremors are a side-effect of his Lithium medication.  In September 2010, his attending physician noted tremors which were likely related to psychiatric medications, and in November 2010 the Veteran also reported tremors caused by Lithium.  A December 2010 treatment record notes that hand tremors began when the Veteran began taking Lithium and that they get better when he is drinking Gatorade.  In November 2011, it was also noted that the Veteran had tremors caused by Lithium.  There is no evidence that the Veteran has had seizures at any time, as it has never been reported or treated in his medical records.  In September 2011, he reported that prior blurred vision symptoms had resolved, and later vision blurriness in 2015 was attributed to a pterygium, which was treated surgically in October 2015.  

The Veteran's cognitive problems have also been established to be psychiatric in nature and not due to a traumatic brain injury.  At three separate VA psychiatric examinations, the Veteran was not found to have any symptoms of a traumatic brain injury, and this was repeatedly corroborated by the findings of his treating medical professionals, who found no symptoms of a traumatic brain injury which would warrant further examination.  To the extent that the Veteran is asserting that service connection is warranted for symptoms of mental impairment not necessarily tied to an underlying diagnosis of traumatic brain injury, the Board notes that the Veteran has been granted entitlement to service connection for posttraumatic stress disorder with bipolar disorder, depression, anxiety, and an impulse disorder.  There are no remaining psychiatric symptoms outside of these diagnoses which have not already been granted service connection.

The Board therefore finds that the Veteran does not have a current disability related to residuals of an inservice traumatic brain injury at any time during the pendency of the claim, or at any time prior to the filing of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Veteran has asserted that he was told by a VA doctor that he had traumatic brain injury residuals that were related to his injury in service, he has not identified the doctor that made such comments, and they are clearly inconsistent with his VA medical records, which show no such brain injury residuals.  There is no competent medical evidence to support his contentions that he has or has ever had any residuals of a traumatic brain injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Veteran's lay statements are greatly outweighed by the medical evidence of record, and the claim is denied.  The Board has considered the benefit of the doubt rule, but the preponderance of evidence is against the claim.  See 38 U.S.C.A. § 5107(b).

Individual unemployability 

The Veteran has submitted written statements describing how "constant" pain and psychological symptoms have made it difficult for him to find or maintain employment.  He has stated that he has difficulty standing, walking, or sitting for extended periods of time, and has frequent knee dislocations which prevent him from any work for several weeks at a time.  He also stated that he is unable to type on a keyboard due to his wrist condition. 

A total disability evaluation based on individual unemployability due to service connected disorders may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2016).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

A total rating for compensation purposes may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran currently has a combined rating of 90 percent, and he has been assigned a 70 percent evaluation for his psychiatric disability.  The Veteran therefore meets the criteria for eligibility for a schedular total disability evaluation based on individual unemployability due to service connected disorders.  

There is also adequate medical evidence of record indicating that the Veteran's combined service-connected disabilities prevent him from maintaining substantially gainful employment.  

A March 2017 evaluation by a vocational consultant was submitted which discussed the Veteran's medical history and current disabilities.  The examiner reviewed the entire claims file and interviewed the Veteran by telephone.  He discussed the Veteran's spotty past work history, during which he often had to leave work due to orthopedic pain, and his inability to lift heavy objects or perform physically demanding tasks.  He also discussed the Veteran's psychiatric symptoms, which prevented him from working near others for any period of time, and which caused "poor concentration and memory that would affect his ability to complete occupational tasks in a timely and efficient manner at even a sedentary occupation."  He concluded that the Veteran's service-connected conditions as likely as not had resulted in his inability to secure or follow a substantially gainful occupation.

This finding is further supported by the conclusion of the November 2016 VA psychiatric examination, at which the examiner found that the Veteran had occupational impairment with deficiencies in most areas, and described the occupational impairment as "significant."  September 2009 and October 2010 letters from Dr. G.P.M. discussed the Veteran's knee and back pain and stated that the Veteran's chances of returning to work were "very poor."  In July 2010, Dr. G.P.M. wrote that the appellant was "unable to work at present."

The Board therefore finds that after considering the doctrine of reasonable doubt that the Veteran's service-connected disabilities have rendered him unable to maintain substantially gainful employment.  As such entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is warranted.  38 C.F.R. § 4.16.


ORDER

Entitlement to service connection for traumatic brain injury is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


